Citation Nr: 0722006	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  06-05 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.



WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1964 to August 
1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Roanoke, Virginia, Department of Veterans 
Affairs (VA) Regional Office (RO).

In March 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge in Roanoke, 
Virginia.  A transcript of that hearing has been associated 
with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his March 2007 personal hearing, the veteran asserted that 
his PTSD has worsened since his 2004 VA examination.  The 
Board also notes that the veteran's PTSD was originally 
evaluated as 10 percent disabling, and, after subsequent VA 
examinations, his PTSD rating was increased to 30 percent and 
then to 50 percent.

It is also noted that Vet Center records have been submitted.  
In 2003 and 2004 appellant was being seen for group therapy 
monthly.  The more recent Vet Center Records suggest an 
increase in the frequency of treatment sessions.  There are 
references in those records as well to appellant's belief 
that his disorder is worse.  

The overall evidence of record suggests that the veteran's 
PTSD may be increasing in severity and a new psychiatric 
examination is warranted.  See VA O.G.C. Prec. Op. No. 11-95 
(April 7, 1995) (another VA examination is required when the 
disability in question has undergone an increase in severity 
since the time of the last VA examination).  

The RO/AMC should also take this opportunity to obtain any 
current records of treatment for the veteran's PTSD, 
including records from the Vet Center in Roanoke after 
September 2006.  

Accordingly, the case is REMANDED for the following action:

1.  After seeking the veteran's assistance 
by requesting that the veteran provide any 
necessary authorization and consent for 
release of information, the RO/AMC should 
obtain any outstanding records of current 
pertinent treatment received for PTSD, to 
the extent possible.  

2.  After any outstanding records are 
added to the claims file (to the extent 
available), the RO/AMC should schedule the 
veteran for a psychiatric examination to 
determine the nature and severity of 
disability due to his PTSD.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  All clinical findings should 
be reported in detail.  A Global 
Assessment of Functioning (GAF) score 
should be assigned and explained. 

3.  After completion of the above and any 
additional development of the evidence 
that the RO/AMC may deem necessary, the 
RO/AMC should review the record and 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
record assembled for appellate review.  If 
any benefit sought remains denied, the 
veteran and his representative (if he 
obtains one) should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



